Citation Nr: 1015223	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  06-08 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to 
September 1975 and from February 1976 to June 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision rendered by the 
Portland, Oregon Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied reopening the claim for 
service connection for PTSD.  

The Veteran testified during a hearing before the undersigned 
in June 2009.  A transcript of the proceeding is of record.  


FINDINGS OF FACT

1.  The May 2000 Board decision that reopened and denied the 
Veteran's claim for service connection for PTSD is final.  
38 U.S.C.A. §§ 511(a), 7103(a), 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2009).  

2.  Evidence received since the May 2000 Board decision is 
new but is not material, and does not raise a reasonable 
possibility of substantiating the underlying claim for 
service connection for PTSD.  


CONCLUSION OF LAW

The requirements to reopen the claim for service connection 
for PTSD have not been met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

A. Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a)(1) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009).  Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in the context of a claim to reopen, as is the case here 
with the Veteran's claim of service connection for PTSD, VA 
must look at the bases for the denial in the prior 
decision(s) and respond with a VCAA notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

The Board finds that VA's VCAA notification duties have been 
met to the extent necessary.  In October 2003 and June 2004, 
prior to the initial decision on the claim, the RO furnished 
letters to the Veteran addressing all pertinent notice 
elements delineated in 38 C.F.R. § 3.159, which indicated 
that he had to submit new and material evidence showing 
credible supporting evidence that the in-service PTSD 
stressors occurred.  He was instructed to provide detailed 
information, not previously provided, that could help to 
verify the alleged PTSD stressors.  Both the 2003 and 2004 
letters informed the Veteran of the basis of the prior denial 
- that he had not provided sufficiently detailed information 
regarding his alleged stressor events that would allow them 
to be verified.

The Board notes that the 2003 and 2004 notice letters 
discussed above mistakenly told the Veteran that the last 
final denial of his PTSD claim had been by the RO, rather 
than the Board.  This was not prejudicial to him, however.  
In the rating decision on appeal, the RO correctly reported 
that the last denial had been by the Board.  The type of 
evidence needed to reopen this claim is the same regardless 
of whether the RO or the Board issued the last final 
decision.  Finally, the Veteran was correctly informed of the 
basis of the last denial, so he had more than sufficient 
opportunity to submit new and material evidence.

The RO addressed the Dingess/Hartman elements in a March 2006 
letter.  Later, it reconsidered the claim by virtue of 
several supplemental statements of the case, the most recent 
being issued in June 2008.  Therefore, the Board finds that 
VA has fulfilled its duty to notify under the VCAA.  

B. Duty to Assist

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

However, VA's statutory duty to assist a claimant in the 
development of a previously finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for benefits under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A (West 2002).

Nevertheless, since the most recent final denial, numerous VA 
outpatient treatment records were associated with the claims 
file.  The RO also obtained identified relevant private 
treatment records from Rogue Valley Medical Center and the 
Providence Medford Medical Center.  Service personnel records 
were obtained.  The RO received a response from the National 
Personnel Records Center indicating that the Veteran did not 
have verified Vietnam service.  In addition, in April 2004, 
the RO made another request to the United States Armed Forces 
Center for Research of Unit Records (USASCRUR)(now known as 
the Center for Unit Records Research or (CURR)).  In a June 
2004, the Center reviewed command histories from 1972 for the 
USS Hancock.  

The Board notes that the Veteran reported during the hearing 
that he is in receipt of Social Security Disability benefits 
since the "late 1990's."  The Board finds that a remand of 
this matter is not required to obtain those records.  As 
noted, the duty to assist does not attach until a claim has 
been reopened.  In addition, the SSD records could not serve 
to substantiate the claim that the PTSD stressors occurred.  
38 U.S.C.A. § 5013A(a)(2).  While the sufficiency of the 
stressor is a medical determination, the existence of the 
stressor is a question of fact within the purview of the 
Board.  See Golz v. Shinseki, 590 F.3d 1317 (2010)("It is 
not the case that the government must obtain records in every 
case in order to rule out their relevance.").  

The Veteran has not been provided a VA examination in 
connection with the claim.  However, as set forth below, the 
Board has determined that new and material evidence has not 
been received to reopen the claim.  Thus, no examination is 
necessary.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (providing 
that the duty to provide a VA medical examination applies 
only if new and material evidence is presented or secured).



For the reasons set forth above, the Board finds that VA has 
fulfilled its VCAA duties to the Veteran as they pertain to 
the claim decided herein.  A remand for additional 
notification or development would only result in 
unnecessarily delaying this matter with no benefit flowing to 
the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Thus, no further notification or development action 
is necessary on the issue now being decided.  

II.  Background and Analysis

In February 1994, the RO issued a rating decision in which it 
denied a claim for PTSD.  In denying the claim, the RO found 
no current evidence of a diagnosis of PTSD.  The Veteran 
subsequently sought to reopen his claim, but in a January 
1996 decision, the RO determined that new and material 
evidence had not been received to reopen the claim.  The 
Veteran appealed that determination to the Board.  In a May 
2000 decision, the Board found that new and material evidence 
had been submitted to reopen the claim.  The Board based its 
determination on the receipt of an April 1997 hospital 
discharge summary that showed a diagnosis of PTSD.  

Having found that new and material evidence had been 
submitted, the Board reopened the claim and adjudicated the 
matter on the merits.  It carefully reviewed all of the 
evidence of record.  The Board will not repeat the evidence 
reviewed by the Board at that time, but instead will 
highlight these facts:  

The Veteran's psychiatric examination upon discharge was 
normal. When hospitalized in 1993, he reported a 25 plus year 
history of cocaine and alcohol abuse.  In terms of in-service 
stressors that allegedly led to PTSD, the Veteran reported a 
traumatic incident whereby a fellow sailor was sucked into a 
jet intake and body material was spewed all over him.  
Reportedly, the event occurred in 1973 or 1974 while aboard 
either the USS Constellation or the USS Oriskany.  He also 
reported an incident in the Philippines when a service buddy 
took an overdose of heroin and died.  During a 1996 
psychiatric evaluation, the Veteran reported a rocket attack 
in Vietnam and witnessing a horribly burned Vietnamese who 
was injured in a Napalm attack. 

In terms of verifying the reported stressors, USASCRUR noted 
that the USS Constellation did not document the aircraft 
incident reported by the Veteran.  In addition, while the USS 
Oriskany documented three aircraft-related incidents, none of 
them were related to the one described by the Veteran.  

In denying the claim on the merits, the Board found that 
while there was evidence of PTSD, it was not shown to be 
related to verified stressor.  It noted that the Veteran did 
not serve in combat, and there was not credible supporting 
evidence that the stressors occurred.  As to the incident in 
which the Veteran's buddy died while injecting heroin, the 
Board noted that even if the event did occur as alleged, that 
event would not constitute a PTSD stressor.  In so finding, 
the Board relied on an August 1998 VA examination in which 
the examiner concluded that the death of a service comrade in 
a voluntary drug usage situation did not constitute a PTSD 
stressor.  

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 38 
U.S.C.A. §§ 511(a), 7103(a), 7104(a).  In February 2001, the 
Board denied reconsideration of the May 2000 Board decision; 
therefore, the decision is final based on the evidence then 
of record.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100.  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  

For claims such as these, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).  

The Board will now discuss the evidence received since the 
May 2000 decision.  

In a statement received in December 2003, the Veteran 
reported that: (1) a sailor friend was knocked over the side 
(of the ship) when a crate of bombs came loose (USS Hancock); 
(2) an ejection seat went off and landed on a crate of bombs, 
causing a fire (USS Hancock); (3) witnessed the fatality of a 
chief petty officer who was killed aboard the USS Oriskany 
when a strut broke off a F-14, striking him in the head and 
neck; (4) an incident where an ejection seat went off on the 
hangar deck killing the plane captain (USS Hancock); (5) 
witnessed his service friend die after an accidental overdose 
of heroin; (6) witnessed a rocket attack while serving on 
temporary duty in Vietnam, and (7) witnessed a soldier who 
had suffered burns in Vietnam (USS Hancock).  Some of these 
statements contain new stressors (statements 1,2,3, and 4), 
while others were previously considered (statements 5, 6, and 
7).  These statements alone, however, in the absence of 
additional supportive evidence, are not new and material 
requiring the reopening of the claim.  

First, several of these incidents have already been 
investigated and were not substantiated.  As noted by the 
Board in its May 2000 decision, a March 1998 investigation 
described incidents that occurred on the USS Constellation 
and USS Oriskany.  Those incidents did not match the 
incidents reported by the Veteran.  

In addition, in April 2004, the RO sent a letter to USASCRUR 
seeking verification of the claimed PTSD stressors that 
allegedly occurred when the Veteran served on the USS 
Hancock.  In a June 2004 response, they indicated that the 
1972 command history and deck logs of the USS Hancock did not 
reveal any accidental ignition of ejection seats, drowning, 
or duties involving evacuating soldiers from Vietnam during 
the period from February to June 1972.  This evidence does 
not help to substantiate the Veteran's claim, so while it is 
new, it is not material.  

In November 2004 and during the hearing before the 
undersigned in June 2009, the Veteran provided a more 
detailed account of the incident in the Philippines when his 
friend suffered an accidental overdose and died.  This 
stressor, however, was previously considered by the Board in 
May 2000.  In that decision, the Board relied on a medical 
opinion indicating that the event would not constitute a PTSD 
stressor.  While the Veteran has provided greater detail as 
to the nature of the event, he has not provided additional 
medical evidence which indicates that the event was a valid 
stressor that led to the development of PTSD.  Thus, his more 
detailed statements about the event are not new and material 
requiring that the claim be reopened.  

In addition, the Board has considered the Veteran's 
statements and testimony addressing a nexus between reported 
stressors and PTSD.  As a layperson without medical training 
and expertise, the Veteran is not competent to render an 
opinion on a medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Accordingly, his 
lay statements, alone, cannot serve as a predicate to reopen 
a previously disallowed claim.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).]  

In August 2005, the Veteran submitted a statement from a 
buddy who served with him on the USS Constellation.  The 
buddy described the event whereby a sailor was sucked into 
the intake of a Navy jet.  This statement, while new, is not 
material, as the event concerning the Navy jet was previously 
investigated and not confirmed by an official review of the 
command history and deck logs of the USS Constellation.  

Private treatment records from Providence Medford Health 
Services show treatment for hypertension and a heart 
condition.  Since they do not relate to the claim for PTSD, 
they are not new and material.  

Numerous VA treatment records are associated with the claims 
folder.  They show treatment for PTSD, paranoid 
schizophrenia, depression, anxiety, alcohol dependence, 
cocaine abuse, and tobacco abuse.  Significantly, they do not 
contain new information regarding PTSD stressors, and thus 
are cumulative of other evidence of record.  

Similarly, the Veteran's service personnel records are 
associated with the claims folder.  The Board is of course 
aware of 38 C.F.R. § 3.156(c) which instructs VA to 
reconsider claims upon receipt of relevant official service 
department records.  "Relevant records for the purpose of § 
5103A are those records that relate to the injury for which 
the claimant is seeking benefits and have a reasonable 
possibility of helping to substantiate the veteran's claim.  
See Black's Law Dictionary 1316 (8th ed. 2004) (defining 
"relevant" as "[l]ogically connected and tending to prove 
or disprove a matter in issue; having appreciable probative 
value-that is, rationally tending to persuade people of the 
probability or possibility of some alleged fact")."  Golz 
v. Shinseki, 590 F.3d 1317, 1321 (2010).  These records do 
not serve to verify any of the reported PTSD stressors, nor 
do they serve to substantiate the claim.  To a certain extent 
they contain negative evidence against the claim as they do 
not show that the Veteran had any Vietnam service as alleged.  
Thus, the records, while new, are not relevant and therefore 
do not require that the claim be reopened.  

Private records from Rogue Valley Medical Center indicate 
that the Veteran was treated in May 2008 following a suicide 
attempt.  He reportedly was depressed and convinced that his 
girlfriend was going to kill him.  He attempted to overdose 
with vodka, benzodiazepines, and cocaine.  These records are 
new, in so much as they show that the Veteran continues to be 
treated for various psychiatric disorders.  They do not 
contain any relevant information, however, as to the reported 
PTSD stressors nor indicate whether PTSD is related to a 
verified stressor.  As such, they are not material and do not 
raise a reasonable possibility of substantiating the claim.  



As the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claims for service connection for residuals of a 
back injury, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

In the absence of new and material evidence, the request to 
reopen the previously denied claim for service connection for 
post-traumatic stress disorder is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


